Citation Nr: 0831631	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 
16, 2006 for a grant of service connection for ulnar nerve 
injury of the left hand as the residual of a fracture of the 
left small finger.  

2.  Entitlement to an effective date earlier than February 
16, 2006 for the assignment of a 10 percent disability rating 
for the residuals of a fracture of the left clavicle with 
degenerative joint disease. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1977 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That rating decision granted 
service connection for ulnar nerve injury of the left hand as 
the residual of a fracture of the left small finger and 
assigned a 10 percent disability rating effective February 
16, 2006.  That rating decision also granted an increased 
rating of 10 percent for the veteran's service-connected 
residuals of a fracture of the left clavicle.  

In March 2008, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The testimony at 
this hearing dealt specifically with the issues involving 
earlier effective dates.  A copy of the transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran separated from active service in November 
1985.

2.  The veteran's original claim for service connection for 
the residuals of injuries sustained in a motor vehicle 
accident during service was received by VA in July 1986; this 
is within one year of the veteran's separation from active 
service.  

3.  A November 1986 RO rating decision granted service 
connection for a fracture of the left small finger, effective 
November 5, 1985.

4.  The service medical records reveal that the veteran had 
injury to the ulnar nerve of the left hand as manifested by 
pain and numbness.

5.  A May 1987 VA Compensation and Pension examination report 
reveals that the veteran still had numbness involving the 
left small finger.  

6.  In February 2006, the veteran filed a claim for increased 
disability ratings for the service-connected residuals of 
injuries he sustained in the motor vehicle accident during 
service.  

7.  A March 2006 VA Compensation and Pension examination 
report reveals continued symptoms of numbness involving the 
left small finger; a diagnosis of ulnar nerve injury was 
made.  

8.  The veteran's claim for an increased rating for a 
fracture of the left clavicle was received at the RO on 
February 16, 2006.

9.  The medical evidence of record does not reveal an 
increase in severity of the service-connected fracture of the 
left clavicle prior to March 2006.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 5, 1985, 
for a grant of entitlement to service connection for ulnar 
nerve injury of the left hand have been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2007).

2.  The criteria for an effective date prior to February 16, 
2006 for the assignment of a 10 percent disability rating for 
the residuals of a fracture of the left clavicle with 
degenerative joint disease have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In February 2006, the veteran filed a claim for 
increased disability ratings for the service-connected 
residuals of a fractured left small finger and a fractured 
left clavicle.  The veteran was provided this notice in a 
letter dated March 2006, which was prior to the initial 
adjudication of his claims for increased ratings.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

With respect to the effective dates assigned in this case, 
the Board notes that the veteran was not provided with notice 
concerning the assignment of effective dates until December 
2007.  While the case was not thereafter readjudicated by way 
of a supplemental statement of the case, the Board notes 
nevertheless that the presumption of prejudice is overcome as 
the veteran did have actual knowledge of the criteria for 
effective dates based on the letter that was provided.  
Thereafter, he had ample opportunity to present additional 
arguments and evidence to the RO and provided argument 
directly to the undersigned at his Board hearing.  

With respect to the duty to assist the veteran, it is noted 
that a VA examination has been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records 
and VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claims for earlier 
effective dates.  

II.  Earlier Effective Date for Service Connection

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p) (2007).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).

The veteran asserts that the effective date of service 
connection for should be November 1985, which is the date of 
separation from service.  

The evidence establishes that the veteran separated from 
active service in November 1985.  The veteran's original 
claim for service connection for the residuals of injuries 
sustained in a motor vehicle accident during service was 
received by VA in July 1986; this is within one year of the 
veteran's separation from active service.  

The service medical records reveal that the veteran's 
injuries during service included a fracture of the left 
little finger, a fracture of the left clavicle and an injury 
to the ulnar nerve of the little finger of the left hand as 
manifested by pain and numbness.

A November 1986 RO rating decision granted service connection 
for a fracture of the left small finger, and for a fracture 
of the left clavicle, effective November 5, 1985.  This 
rating decision did not address the veteran's ulnar nerve 
injury.  

A July 1987 VA Compensation and Pension examination report 
reveals that the veteran still had numbness involving the 
left small finger.  More recently, a March 2006 VA 
Compensation and Pension examination report reveals continued 
symptoms of numbness involving the left small finger; a 
diagnosis of ulnar nerve injury was made. 

The Board notes that the veteran has moved since his initial 
claim for service connection.  Accordingly, when service 
connection was granted, the case was under the jurisdiction 
of a different RO.  Review of the record reveals that the 
veteran filed a claim for service connection for the 
residuals of the motor vehicle accident during service within 
a year of his separation from service.  While the veteran 
specified the disabilities of a fracture of the left little 
finger, and a fracture of the left clavicle, the service 
medical records clearly showed symptoms of numbness and pain 
related to a left ulnar nerve injury of the left little 
finger.  Moreover, the 1987 VA examination report also 
documented these same symptoms, and the recent 2006 
Compensation and Pension examination report also documented 
the same symptoms.  

Based upon the claim and the evidence of record at the time, 
the Board concludes that the issue of a claim for service 
connection for a left ulnar nerve injury was reasonably 
raised by the July 1986 claim for service connection.  The 
issue has remained open, and unadjudicated ever since, until 
service connection was awarded by the 2006 rating decision.  
Since the veteran's claim for service connection was received 
within a year of his separation from service, the correct 
effective date for service connection for ulnar nerve injury 
of the left hand as the residual of a fracture of the left 
small finger is November 5, 1985.  This is the day following 
the date of discharge or release since the claim was received 
within one year from the date of discharge.  38 U.S.C.A. § 
5110(b)(1) (West 2002).



III.  Earlier Effective Date for Increased Rating

The veteran claims entitlement to an earlier effective date 
for the assignment of a 10 percent disability rating for the 
residuals of a fracture of the left clavicle with 
degenerative joint disease.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As noted above, the veteran was injured in a motor vehicle 
accident during active service.  He incurred a fracture to 
the left clavicle.  In November 1986, service connection was 
granted and a noncompensable rating was assigned.  In March 
1987, the veteran submitted a letter in which he stated that 
he requested a VA rating examination as to why his injuries 
were still painful two years after the original injury.  

A notice of disagreement was then defined as a written 
communication from a claimant expressing dissatisfaction with 
an ajudicative determination.  It should be in terms that can 
be reasonably construed as a desire for review of that 
determination.  38 C.F.R. § 19.118 (1987).  As the veteran's 
letter did not express dissatisfaction with the rating 
decision or request a review of that determination, it was 
properly not construed as a notice of disagreement.  

In July 1987, a VA examination was conducted.  Physical 
examination of the veteran's left clavicle revealed no 
abnormality or limitation of function of the veteran's left 
shoulder.  In August 1987, a rating decision confirming the 
assigned ratings was issued.  Notice of the rating decision 
was sent to the veteran in August 1987, with a notice of 
appellate rights, however, he did not file a notice of 
disagreement.  Accordingly, the rating decision became final.  

The veteran submitted a letter which was received by VA on 
February 16, 2006.  In this letter he claimed increased 
disability ratings for his service-connected disabilities.  
He specifically asked that his disability ratings be 
reevaluated.  

In March 2006, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported intermittent 
mild discomfort of the left shoulder with changes in the 
weather or overuse.  He did not indicate the presence of 
weakness.  Physical examination revealed a deformed area of 
the lateral left clavicle at the site of the old fracture.  
Range of motion testing revealed essentially normal range of 
motion of the left shoulder with the exception of forward 
flexion which was limited to 100 degrees.  X-ray examination 
revealed degenerative joint disease (arthritis) of the left 
clavicle.  

The veteran's service-connected fracture of the left clavicle 
was rated under Diagnostic Code 5203 which contemplates 
impairment of the clavicle of scapula.  A 20 percent rating 
contemplates dislocation or nonunion.  A 10 percent rating 
contemplates nonunion without loose movement or malunion.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.  There is no medical 
evidence of record which reveals that the veteran has a 
dislocation, nonunion, or malunion of his left clavicle.  

The evidence of record does reveal that the veteran has 
arthritis of the left clavicle with slight limitation of 
flexion of the left shoulder.  As such, the RO assigned the 
veteran a 10 percent disability rating under diagnostic code 
5010, for traumatic arthritis.  Diagnostic code 5010 requires 
that traumatic arthritis be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Diagnostic 
code 5003, degenerative arthritis, requires rating under 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
This is exactly what has been done in the present case.  
There is x-ray evidence of arthritis of the left clavicle, 
but the disability is noncompensable when considered under 
the appropriate Diagnostic Code.  Accordingly a 10 percent 
disability rating was assigned pursuant to Diagnostic Codes 
5003 and 5010.  

In March 2008, the veteran submitted sworn testimony before 
the undersigned Veterans Law Judge.  He testified that his 
left clavicle injury was not at the same level of disability 
since he had separated from service, but had recently 
"gotten worse."  

The preponderance of the evidence is against the veteran's 
claim for an effective date prior to February 16, 2006 for 
the assignment of a 10 percent disability rating for the 
residuals of a fracture of the left clavicle with 
degenerative joint disease.  The veteran's claim for an 
increased disability rating was received by VA on February 
16, 2006.  The only medical evidence of an increase in 
severity is contained in the March 2006 VA examination 
report.  Accordingly, the proper effective date for the 
assignment of the increased, 10 percent, disability rating is 
February 16, 2006, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).


ORDER

An effective date of November 5, 1985, is granted for service 
connection for ulnar nerve injury of the left hand as the 
residual of a fracture of the left small finger.  

An effective date prior to February 16, 2006 for the 
assignment of a 10 percent disability rating for the 
residuals of a fracture of the left clavicle with 
degenerative joint disease is denied.   



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


